                          IN THE UNITED STATES DISTRICT COURT
                       FOR THE EASTERN DISTRICT OF PENNSYLVANIA

 NANCY MARKHAM                                                 CIVIL ACTION

                  v.                                           NO. 19-5464

 ETHICON, INC., JOHNSON &
 JOHNSON

                                       ORDER RE: MOTION TO REMAND

       AND NOW, this 22nd day of January, 2020, upon consideration of Plaintiff’s Motion to

Remand, (ECF 3), Defendants’ response in opposition, (ECF 10), Plaintiff’s reply, (ECF 11), and

for the reasons stated in the foregoing Memorandum, it is hereby ORDERED that Plaintiff’s

Motion is DENIED.



                                                                  BY THE COURT:



                                                                  /s/ Michael M. Baylson

                                                                  MICHAEL M. BAYLSON
                                                                  United States District Court Judge


       O:\CIVIL 19\19-5464 Markham v Ethicon\19cv5464 Order re Motion to Remand.docx
